DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “A reinforcer for a broom” in line 1 of the preamble and “attached to a rear side of an attachment mechanism of a broom” in line 6.  It is unclear if the broom mentioned in line 6 is the same broom introduced in the preamble.  For the purposes of this examination, “attached to a rear side of an attachment mechanism of a broom” will be read and examined as -- attached to a rear side of an attachment mechanism of the broom --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1st Set of Rejection:
Claim(s) 1, 3-8, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 9,839,338 B2).
Regarding claim 1, Zhu et al. discloses a broom for clearing a surface, comprising: 
an elongate body (pole 1) having a first end and an opposite second end; 
an attachment mechanism (base 21 and connecting column 5 of broom head 2) removably attached to the first end of the elongate body (via threaded end; see bottom end of pole 1 in FIG.2);
a plurality of bristles (22) extending downwardly from the attachment mechanism; and
a reinforcer (housing 3) configured to be removably and directly attached (via connection between button plate 42 in housing 3 and positioning holes 41 in column 5) to a rear side of the attachment mechanism (21) such that the reinforcer covers substantially all of 
wherein the reinforcer is configured to reinforce the plurality of bristles attached to the attachment mechanism during use (col.5, lines 36-54; see FIG.3 or FIG.4; when used as shown in FIG.4, “a portion of the bristles 22 is exposed, and the exposed portion may serve as a brush due to short length and high hardness”, per col.5, lines 49-51, the high hardness caused by reinforcement from housing 3), and to break or scrape ice, snow, and debris from the surface (when used as shown in FIG.3 using scraper 32 or 33).  

Regarding claims 3-8, 13, 15, 17, and 18, Zhu et al. further discloses the broom of claim 1, wherein the reinforcer (3) has a bottom side and a top side, and a lower periphery of the bottom side of the reinforcer substantially follows a profile of a distal edge of the plurality of bristles (22)(see FIGS.3-4), per claim 3;
wherein an upper periphery (6) of the top side of the reinforcer (3) substantially follows a profile of an upper portion (profile of column 5) of the attachment mechanism (see FIG.1), per claim 4;  
 wherein the attachment mechanism (5, 21) includes an upper securing member (top end of column 5) configured to be attached to the first end of the elongate body (bottom end of pole 1; see FIG.2), per claim 5;
wherein the attachment mechanism (5, 21) includes a lower securing member (21) configured to securely attach the plurality of bristles (22) to the attachment mechanism (see FIG.2), per claim 6;
further comprising a handle (refer to unnumbered top end of pole 1) configured to be (i.e. capable of being) removably attached to the second end of the elongate body of the broom (typically a rubber grip slipped over the handle pole end and attached via interference fit), per claim 7;  
 wherein the reinforcer includes a scraper blade (32 or 33) at a distal edge of the reinforcer, the scraper blade configured to clear the surface, per claim 8;
wherein the reinforcer (3) is configured to be adhered (i.e. “attached” or “fastened”) to the attachment mechanism (5, 21; via button plate 42 on housing 3 and positioning holes 41 in column 5), per claim 13;
wherein the elongate body (1) has a circular cross-section (see bottom end of pole 1 in FIG.1), a hexagonal cross-section, an elliptical cross-section, or quadrilateral cross- section, per claim 15;
wherein the plurality of bristles has a tapered distal edge (see FIG.2), per claim 17;
further including a shovel (bucker 8) configured to be (i.e. “capable of being) removably and directly attached to the second end of the elongate body (1) (as shown in FIG.1 and disclosed in col.5, lines 59-61, “the handle 82 has a slot 83 which axially extends along the handle 82 and is able to be buckled on the broom pole 1”.  Accordingly, the handle 82 can be attached anywhere along pole 1, including at the top/second end of pole 1), per claim 18.  

Regarding claim 19, Zhu et al. discloses an apparatus capable of performing the method for assembling a broom for clearing a surface, the method comprising: 
coupling an attachment mechanism (5, 21) to a first end of an elongate body (1) such that a plurality of bristles (22) extends downwardly; and 
directly coupling a reinforcer (3) to a rear side of the attachment mechanism (5, 21) such that the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the attachment mechanism (see FIG.3); 
wherein the coupling a reinforcer to a rear side of the attachment mechanism includes arranging a lower periphery of a bottom side of the reinforcer to substantially follow a profile of a distal edge of the plurality of bristles (see FIGS.3-4).  
  
Regarding claim 20, (claim interpretation: it is noted that since the preamble is a subcombination claim and since the reinforcer is “configured to be removably and directly attached”, according to the limitation in line 5+, and as such, the reinforcer only need to be capable of being removably and directly attached, the claim will be treated as a subcombination claim in the rejection),  Zhu et al. discloses a reinforcer for a broom for clearing a surface the reinforcer comprising: 
a body (3) having a top edge and a distal edge; and 
a scraper blade (32, 33) at the distal edge configured to clear a surface; 
wherein the reinforcer is configured to be (i.e. “capable of being”) removably and directly attached to a rear side of an attachment mechanism (5, 21) of a broom (1 and 2), a first end of the attachment mechanism being removably attached to an elongate body of the broom, a plurality of bristles extending from a second end of the attachment mechanism, when coupled: the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the broom; and a lower periphery of the bottom edge of the reinforcer substantially follows a profile of a distal edge of the plurality of bristles (as shown in FIG.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., as applied to claim 8 above, and further in view of Padelford et al. (US 2,122,948)
Regarding claims 9 and 10, the combination of Zhu et al. discloses the broom of claim 8, except wherein the reinforcer (3) includes a shape-holding rib proximal to the scraper blade (32, 33).
Padelford et al. teaches that it is old and well known in the debris removing art to provide a shape-holding rib (14) proximal to a scraper blade (14’) of a debris removing device and extending substantially the width of the distal edge of the device, which “serves to strengthen the front edge of the pan in a transverse direction and to obviate… the transverse distortion or curving of the pan” (see FIGS.1-2; page 4, lines 5-12 and 42-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcer of Zhu et al. to include a shape-holding rib near the scraper blade, as taught by Padelford et al. in order to strengthen the front edge of the reinforcer and obviate the transverse distortion or curving of the reinforcer when is used as a scraper.

Regarding claims 11 and 12, with regards to the shape-holding rib of the broom of claim 9 including a creased rib, per claim 11, or being rippled, per claim 12,  it is noted that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Therefore, due to lack of criticality for the configuration of the shape-holding rib (as paragraph [0063] states that other suitable configurations for the shape-holding rib 58 can be contemplated), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape-holding rib to be any shape or configurations as a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art, and the predictable result is a rib that strengthens the reinforcer.





Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., as applied to claim 1 above.
Regarding claim 14, Zhu et al. discloses the broom of claim 1, except wherein the reinforcer comprises at least one selected from a metal, a ceramic, a plastic, a fiber substance, a stone, and an alloy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the reinforcer of any materials, such as plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPT 416.  See MPEP 2144.07.  It is noted that the use of plastic allows the reinforcer to be lighter in weight, while metal allows the reinforcer to be sturdier.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., as applied to claim 1 above, and further in view of Belakoy (US 1,530,335).
Regarding claim 16, Zhu et al. discloses the broom of claim 1, except for the tapered shape of the elongate body (1), specifically, tapering toward the second end (top end of pole 1) such that the first end has a first outer diameter greater than a second outer diameter of the second end.  
Belakoy teaches that it is old and well known in the hand tool art for a common handle (10; line 12) of a hand tool to have a tapered elongate body (10; see FIGS.1-2), wherein a first end (14) of the body is greater in diameter than a second end (unnumbered, left side of handle 10 in FIG.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Zhu et al. to be tapered, similar to the handle of Belakoy, as an alternate design for a common tool handle.

2nd Set of Rejection:
Claim(s) 1, 3, 4, 6-8, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Slocum (US 565,042).
Regarding claim 1, Slocum discloses a broom for clearing a surface, comprising: 
an elongate body (unnumbered, see FIG.1) having a first end and an opposite second end; 
an attachment mechanism (rectangular top of E) removably attached to the first end of the elongate body (although not shown or stated, it is known in conventional brooms for the handle/elongate body of a broom to be typically removably attached to the head/attachment mechanism of said broom)
a plurality of bristles (bottom section of broom E) extending downwardly from the attachment mechanism (see FIG.2); and 
a reinforcer (plate A with teeth A’) configured to be removably and directly attached (see FIG.2; using screws D) to a rear side of the attachment mechanism such that the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the attachment mechanism (see FIG.1-2); 
wherein the reinforcer is configured to reinforce the plurality of bristles attached to the attachment mechanism during use, and to break or scrape ice, snow, and debris from the surface (as suggested in lines 55-62).  

Regarding claims 3, 4, 6-8, 13-15, and 17, Slocum further discloses the broom of claim 1, wherein the reinforcer (A) has a bottom side and a top side, and a lower periphery of the bottom side of the reinforcer substantially follows a profile of a distal edge of the plurality of bristles (see FIGS.1-2), per claim 3; 
wherein an upper periphery of the top side of the reinforcer substantially follows a profile of an upper portion of the attachment mechanism (see FIGS.1-2), per claim 4;  
wherein the attachment mechanism (E) includes a lower securing member configured to securely attach the plurality of bristles to the attachment mechanism (see FIGS.1-2), per claim 6;  
further comprising a handle configured to be removably attached to the second end of the elongate body of the broom (as shown in FIG.1 and typically known with brooms), per claim 7;  
wherein the reinforcer includes a scraper blade at a distal edge of the reinforcer, the scraper blade configured to clear the surface (lines 55-62), per claim 8;  
wherein the reinforcer (A) is configured to be adhered (using screws D; see FIG.2) to the attachment mechanism (E), per claim 13; 
wherein the reinforcer comprises at least one selected from a metal (line 41 “elastic metal plate A”), a ceramic, a plastic, a fiber substance, a stone, and an alloy, per claim 14;
wherein the elongate body (unnumbered handle in FIG.1) has a circular cross-section (see FIG.1), a hexagonal cross-section, an elliptical cross-section, or quadrilateral cross-section, per claim 15;  
wherein the plurality of bristles (bottom section of E) has a tapered distal edge (see FIG.2), per claim 17.

Regarding claim 19, Slocum discloses a broom for clearing a surface and a method of assembling that would inherently read on the broom of Slocum, the method comprising: 
coupling an attachment mechanism (top portion of broom E) to a first end of an elongate body  (unnumbered handle in FIG.1) such that a plurality of bristles (bottom portion of broom E) extends downwardly (see FIGS.1-2); and 
directly coupling a reinforcer (plate A) to a rear side of the attachment mechanism (E) such that the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the attachment mechanism (see FIGS.1-2); 
wherein the coupling a reinforcer to a rear side of the attachment mechanism includes arranging a lower periphery of a bottom side of the reinforcer to substantially follow a profile of a distal edge of the plurality of bristles (see FIGS.1-2).  

Regarding claim 20 (claim interpretation: it is noted that since the preamble is a subcombination claim and since the reinforcer is “configured to be removably and directly attached”, according to the limitation in line 5+, and as such, the reinforcer only need to be capable of being removably and directly attached, the claim will be treated as a subcombination claim in the rejection), Slocum discloses a reinforcer (plate A) for a broom (E) for clearing a surface, comprising: 
a body (A) having a top edge and a distal edge; and 
a scraper blade (A’) at the distal edge configured to clear a surface (lines 55-60); 
wherein the reinforcer is configured to be (i.e. capable of being) removably and directly attached to a rear side of an attachment mechanism of the broom (E), a first end of the attachment mechanism being removably attached to an elongate body of the broom, a plurality of bristles extending from a second end of the attachment mechanism, when coupled: the reinforcer covers substantially all of the plurality of bristles when viewed from the rear side of the broom; and a lower periphery of the bottom edge of the reinforcer substantially follows a profile of a distal edge of the plurality of bristles (see FIGS.1-2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671